Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments filed on 9 May 2022 have been fully considered and they are persuasive. 
Newly cited Cohen et al. (US 2019/0303608) discloses “These may include, for example, an IBM Bluemix cloud storage system 30 based in the EU, an AWS (Amazon) cloud storage 34 system based in the US, and an AWS cloud system 38 in Paris, among many others (not shown) ... If an enterprise 40 user of service 20 is located in the EU, for example, and enterprise's chief information officer (“CIO”) attempts to store data generated by the enterprise in AWS 34, this may be noncompliant with EU regulations which require EU source data to be stored in the EU. Accordingly, service 20 may advise that this is not compliant, and may notify the CIO that a new AWS cloud 38 has just been opened in Paris, of which the CIO may be unaware, and recommend that this cloud be used instead to store the data” (paragraph [0012]) and “the service may use the information to train a neural network to deduce a recommended cloud target based upon a set of input parameters” (paragraph [0016]).
Each of prior arts above and of the records teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        7/22/2022